In re: Attorney General for the State of Louisiana applying for writs of certiorari, mandamus, prohibition and a stay order.
Writ granted with stay order. See order.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable Charles R. Ward, Judge of the Criminal District Court for the Parish of Orleans, to transmit to the Supreme Court of Louisiana, on or before the 15th day of July, 1973, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on the 27th day of August, 1973, at 10:00 o’clock A.M., why the relief prayed for in the petition of the relator, should not be granted.
It is further ordered that, in the meantime and until the further orders of this court all proceedings against the relator in said Court shall, be stayed and suspended.
IT IS FURTHER ORDERED that representation of the State by the District Attorney designated by the Attorney General shall continue in post-conviction hearings pending further orders of this Court. There shall be no delay in the expeditious handling of the proceedings of this kind.